Citation Nr: 0402921	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  This appeal arises from a March 2002 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has residuals of frozen feet 
suffered on the rifle range in the course of his basic 
training at Fort Chaffee, Arkansas, during the winter of 
1950-51.  Most of the veteran's service medical records were 
destroyed in the fire at the NPRC in 1973; however, his 
separation examination noted a normal foot examination.  The 
veteran submitted information noting that Arkansas 
experienced unusual cold from January 31-February 2, 1951.  
At his hearing at the RO in November 2002, the veteran 
specifically denied any cold injury during his service in 
Korea, which occurred subsequent to his basic training.

The claims folder shows no objective evidence of frozen feet 
for approximately five decades following his separation from 
service.  The veteran was examined by a VA nurse practitioner 
in March 2001.  The report of examination noted a history of 
cold exposure in Korea during 1952.  The examiner noted no 
hair below the sock line, decreased sensation, and 
onychomycosis of four toes on the right foot and three on the 
left.  Under the diagnosis section of the examination report, 
the following appeared:  "List any diagnosis that could be 
related to cold injury:  peripheral neuropathy, 
onychomycosis."  The examiner did not express any opinion as 
to the likely etiology of the diagnosed conditions.

As the record as it now stands does not contain sufficient 
medical evidence to decide the claim, the Board is of the 
opinion that the veteran should be provided with an 
examination by an appropriate specialist physician who will 
determine whether he has any cold injury residuals of the 
feet, and if so, the likelihood that they are related to cold 
injury during service in 1951, as he alleges.

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist physician orthopedic specialist 
to determine the nature and probable 
etiology of any cold injury residuals of 
the feet.  His claims folder, including 
the service separation examination, and 
the March 2001 VA examination report, must 
be reviewed by the examiner in conjunction 
with the examination.  All current 
residuals of cold injury of the feet 
should be identified.  Any necessary tests 
should be conducted.  

The examiner should express an opinion 
whether it is likely, unlikely, or at 
least as likely as not that any current 
cold injury residuals of the feet are 
etiologically related to the veteran's 
reported history of cold injury on the 
rifle range in Arkansas in January 1951.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.)  
In reviewing the March 2001 nurse 
practitioner's report, the examiner is 
reminded that the veteran does not in fact 
claim cold injury in Korea.  The examiner 
must include complete rationale for all 
conclusions.

2.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
residuals of frozen feet.  If the benefit 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
allowed a reasonable time for response.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




